              Case 4:21-cv-00319-LPR Document 4 Filed 08/04/21 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                       CENTRAL DIVISION

CHARLES LIVINGSTON                                                                                    PLAINTIFF
ADC #98807

v.                                       Case No. 4:21-CV-00319-LPR

KARRESS MANNING, et al.                                                                           DEFENDANTS


                                                           ORDER

           Plaintiff Charles Livingston filed this action pro se pursuant to 42 U.S.C. § 1983. (Doc.

2). Mr. Livingston also filed an Application to Proceed In Forma Pauperis (“Application”). (Doc.

1).

           An inmate seeking in forma pauperis status must submit a Calculation of Initial Payment

of Filing Fee sheet, prepared and signed by an authorized official of the detention facility, and “a

certified copy of the trust fund account statement (or institutional equivalent) for the prisoner for

the 6-month period immediately preceding the filing of the complaint . . . obtained from the

appropriate official” of the facility where the inmate is confined. 28 U.S.C. § 1915(a)(2). Mr.

Livingston did not submit a completed affidavit. (Doc. 1). Accordingly, on June 25, 2021, the

Court denied Mr. Livingston’s Application as incomplete. (Doc. 3). The Court also directed Mr.

Livingston either to pay the $402 filing and administrative fees or to file a complete motion to

proceed IFP within 30 days. (Id.). Mr. Livingston was cautioned that if he did not do one or the

other, his case would be dismissed without prejudice.1 (Id.).


1
     Local Rule of the Court 5.5(c)(2), provides:

           It is the duty of any party not represented by counsel to promptly notify the Clerk and the other
           parties to the proceedings of any change in his or her address, to monitor the progress of the
           case, and to prosecute or defend the action diligently. A party appearing for himself/herself shall
           sign his/her pleadings and state his/her address, zip code, and telephone number. If any
           communication from the Court to a pro se plaintiff is not responded to within thirty (30) days,
          Case 4:21-cv-00319-LPR Document 4 Filed 08/04/21 Page 2 of 2




       A copy of the June 25, 2021 Order was mailed to Mr. Livingston at his address of record.

More than 30 days have passed, and Mr. Livingston has not paid the filing fee, filed a complete

application to proceed IFP, or otherwise responded to the Court’s June 25, 2021 Order.

Accordingly, Mr. Livingston’s claims are dismissed without prejudice. The Court certifies that an

in forma pauperis appeal is considered frivolous and not in good faith.


       IT IS SO ORDERED this 4th day of August, 2021.




                                                         ________________________________
                                                         LEE P. RUDOFSKY
                                                         UNITED STATES DISTRICT JUDGE




       the case may be dismissed without prejudice. Any party proceeding pro se shall be expected to
       be familiar with and follow the Federal Rules of Civil Procedure.




                                                    2
